NUMBER 13-20-00479-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

THE CITY OF PORT ISABEL,
TEXAS, JJ ZAMORA, AND
MARTIN CANTU,                                                           Appellants,

                                        v.

BROWNSVILLE NAVIGATION
DISTRICT OF CAMERON
COUNTY, TEXAS,                                                             Appellee.


                  On appeal from the 445th District Court
                       of Cameron County, Texas.


                                      ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Appellants, the City of Port Isabel, JJ Zamora, and Martin Cantu, appeal the trial

court’s order sustaining appellee Brownsville Navigation District of Cameron County,
Texas’s (BND) plea to the jurisdiction. On June 30, 2022, this Court abated the appeal

and requested the parties to provide us with an update on the related federal appeal. We

further directed the parties to file briefs with this Court discussing whether the disposition

of the federal appeal rendered this appeal moot. On July 11, 2022, appellee filed a status

report with this Court and included a copy of the federal appeal opinion. The briefs

regarding mootness were due August 10, 2022.

       On August 4, 2022, the parties filed a joint motion for extension of time to file

additional briefing pursuant to order of abatement and motion to enter briefing schedule.

We GRANT the parties’ joint motion for extension in part and DENY in part. We GRANT

the parties’ joint motion to enter briefing schedule. The briefing schedule is as follows:

       Appellants shall file a brief no later than twenty days from the date of this order;

appellee shall file a brief no later than twenty days following the filing of appellants’ brief.

Appellants may file a reply brief no later than ten days following the filing of appellee’s

brief. The appeal may be reinstated upon completion of the additional briefing or upon

further order of this Court.

                                                                  PER CURIAM

Delivered and filed on the
11th day of August, 2022.




                                               2